



COURT OF APPEAL FOR ONTARIO

CITATION: Alexander (Re), 2014 ONCA 213

DATE: 20140320

DOCKET: C57147

Doherty, Laskin and Feldman JJ.A.

IN THE MATTER OF:  MICHAEL
    ALEXANDER (AKA MICHAEL McGRATH)

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Sara Abraham, for Michael Alexander

Michael Fawcett, for the Crown

Janice Blackburn, for the Person in Charge, Waypoint
    Centre for Mental Health Care

Heard:  March 19, 2014

On appeal against the disposition of the Ontario Review
    Board, dated May 16, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The disposition is not unreasonable.  It was common ground that the
    appellant posed a significant risk.  It was open to the Board to accept the
    medical evidence as to the most appropriate hospital in which to detain the
    appellant.  We defer to that decision.

[2]

The appellant was given every opportunity to present his version of the
    events even after he, with the assistance of counsel, chose not to call
    evidence.  There is no reason to think that the Board did not take the
    appellants comments into consideration.

[3]

Although the Board did not refer to the appellants explanation for
    refusing to take medication, it is his refusal to take the medication rather
    than his explanation for that refusal that was most germane to the Boards
    decision.

[4]

The Board did not lose jurisdiction in granting the adjournment sought
    by both the appellant and the hospital.  In any event, any potential loss of
    jurisdiction is cured by s. 672.53.  The appellant cannot demonstrate any
    prejudice much less substantial prejudice.

[5]

The appeal is dismissed.


